



Exhibit 10.3


NONSTATUTORY STOCK OPTION AGREEMENT
TERMS AND CONDITIONS
       
Grant Date:
<<Grant Date>>
Grantee ("Employee"):
<<First_Name>> <<Last_Name>>
Aggregate Number of Shares Subject to Option:
<<Number_of_Stock_Options>>
Option Price:
$<<Grant_Price>>
Expiration:
Ten (10) years



 
This NONSTATUTORY STOCK OPTION AGREEMENT ("Agreement") is made as of  <<Grant
Date>> between HALLIBURTON COMPANY , a Delaware corporation (the "Company"),
and <<First_Name>> <<Last_Name>> ("Employee").
 
To carry out the purposes of the HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN
(the "Plan"), by affording Employee the opportunity to purchase shares of common
stock of the Company ( "Stock" ), and in consideration of the mutual agreements
and other matters set forth herein and in the Plan, the Company and Employee
hereby agree as follows:
 
1.Grant of Option. The Company hereby irrevocably grants to Employee the right
and option ("Option") to purchase all or any part of the number of shares of
Stock set forth above at the option price indicated below, on the terms and
conditions set forth herein and in the Plan, which Plan is incorporated herein
by reference as a part of this Agreement. This Option shall not be treated as an
incentive stock option within the meaning of section 422(b) of the Internal
Revenue Code of 1986, as amended (the "Code").
 
2.     Option Price. The purchase price of Stock to be paid by Employee pursuant
to the exercise of this Option shall be $<<Grant_Price>> per share, which has
been determined to be not less than the fair market value of the Stock at the
date of grant of this Option. For all purposes of this Agreement, fair market
value of Stock shall be determined in accordance with the provisions of the
Plan.
3.    Exercise of Option. Subject to the earlier expiration of this Option as
herein provided, this Option may be exercised by the Employee submitting online
or phone instructions to the Stock Plan Administrator at any time and from time
to time after the date of grant hereof, but, except as otherwise provided below,
this Option shall not be exercisable for more than a percentage of the aggregate
number of shares of Stock offered by this Option determined by the number of
full years from the date of grant hereof to the date of such exercise, in
accordance with the vesting details for this grant displayed in the Distribution
Schedule in the Employee’s account at www.NetBenefits.Fidelity.com and so long
as Employee has not ceased to actively provide services as an employee, unless
otherwise determined by the Company in its sole discretion. For the avoidance of
doubt, Employee’s “Termination Date” for purposes of this Option will be deemed
to occur as of the date Employee is no longer actively providing services as an
employee and will not be extended by any notice period or “garden leave” that
may be required contractually or under applicable law, unless otherwise
determined by the Company in its sole discretion.            
This Option is not transferrable otherwise than by will or the laws of descent
and distribution, or pursuant to an order similar to a “qualified domestic
relations order” as defined by the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, and may be exercised during Employee’s
lifetime only by Employee, Employee’s guardian or legal representative, or a
transferee under an order similar to a qualified domestic relations order. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of
this Option or of such rights contrary to the provisions hereof or in the Plan,
or upon the levy of any attachment or similar process upon this Option or such
rights, this Option and such rights shall immediately become null and void. This
Option may be exercised only while Employee remains an employee of the Company,
subject to the following exceptions:
(a)    If Employee’s employment with the Company or Subsidiary terminates by
reason of disability (disability being defined as being physically or mentally
incapable of performing either the Employee’s usual duties as





--------------------------------------------------------------------------------





an employee or any other duties as an employee that the Company reasonably makes
available and such condition is likely to remain continuously and permanently,
as determined by the Company or employing subsidiary), this Option may be
exercised in full by Employee (or Employee’s estate or the person who acquires
this Option by will or the laws of descent and distribution or otherwise by
reason of the death of Employee) at any time during the period ending on the
earlier of the Expiration Date (as defined below) or the third anniversary of
the date of Employee’s termination of employment.
(b)    If Employee dies while in the employ of the Company, Employee’s estate,
or the person who acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Employee, may exercise this
Option in full at any time during the period ending on the earlier of the
Expiration Date or the third anniversary of the date of Employee’s death.
(c)    If Employee’s employment with the Company terminates by reason of
retirement, applicable management of the Company and/or business unit may
recommend to the Committee or its delegate, as applicable, that this Option be
retained. In such event, the Committee or its delegate, as the case may be,
shall consider such recommendation and may, in the Committee’s or such
delegate’s sole discretion, approve the retention of this Option following such
retirement, in which case the Option may be exercised by Employee at any time
during the period ending on the Expiration Date, but only as to the number of
shares of Stock Employee was entitled to purchase on the date of such exercise
in accordance with the schedule set forth above. If, after retirement as set
forth above, Employee should die, this Option may be exercised in full by
Employee’s estate (or the person who acquires this Option by will or the laws of
descent and distribution or otherwise by reason of the death of the Employee)
during the period ending on the earlier of the Expiration Date or the third
anniversary of the date of Employee’s death.
(d)    If Employee's employment with the Company terminates for any reason other
than those set forth in subparagraphs (a) through (c) above, this Option may be
exercised by Employee only on stock market trading days while the market is open
for trading during the 90 calendar days following the Termination Date, which
90-day period shall not be extended by any notice period that may be specified
under contract or applicable law with respect to such termination, including any
“garden leave” or similar period, except as may otherwise be permitted by the
Company in its sole discretion, or by Employee’s estate (or the person who
acquires this Option by will or the laws of descent and distribution or
otherwise by reason of the death of the Employee) during a period of six months
following Employee’s death if Employee dies during such 90-day period, but in
each case only as to the number of shares of Stock Employee was entitled to
purchase hereunder upon exercise of this Option as of the Termination Date,
unless otherwise be permitted by the Company in its sole discretion. Any Options
not exercised during the applicable period shall be automatically forfeited.
 
(e)    This Option shall not be exercisable in any event prior to the expiration
of six months from the date of grant hereof or after the expiration of ten years
from the date of grant hereof (the "Expiration Date") notwithstanding anything
hereinabove contained. If the Option Expiration Date is on a date when the stock
market is closed, the option is no longer exercisable once the market closes on
the previous stock market trading day. The purchase price of Stock for the
exercised Option and any applicable taxes shall be paid in full at the time of
exercise (a) in cash (including check, bank draft or money order delivered to
Halliburton's Stock Plan Administrator ) , (b) by delivering to the Company's
Stock Plan Administrator shares of Stock having a fair market value equal to the
purchase price , or (c) by a combination of cash or Stock. Payment may also be
made by providing instructions to the Company's Stock Plan Administrator to
exercise an Option and to simultaneously sell a sufficient number of shares of
Stock resulting from the exercised Option; the Stock Plan Administrator will
deliver directly to the Company that portion of the sales proceeds representing
the exercise price and any applicable taxes customarily withheld by the Company.
No fraction of a share of Stock shall be issued by the Stock Plan Administrator
upon exercise of an Option or accepted by the Administrator in payment of the
purchase price thereof; rather, any remaining balance of sale proceeds over the
exercise price and taxes withheld shall be paid to Employee, subject to any
applicable laws. Unless and until such Stock shall have been issued by the
Company's Stock Plan Administrator to Employee, Employee (or the person
permitted to exercise this Option in the event of Employee's death) shall not
be, or have any of the rights or privileges of, a shareholder of the Company
with respect to Stock acquirable upon an exercise of this Option.

 
Employee further understands and agrees that the Company and any related company
are neither responsible for any foreign exchange fluctuations between Employee's
local currency and the United States Dollar that may affect the value of this
Option nor liable for any decrease in the value of Stock or this Option.


4.    Withholding of Tax. To the extent that the exercise of this Option or the
disposition of shares of Stock acquired by exercise of this Option results in
compensation income to Employee for federal or state income tax purposes,





--------------------------------------------------------------------------------





FICA, or other applicable tax purposes or hypothetical tax pursuant to Company
business practices or policies; Employee shall deliver to the Company at the
time of such exercise or disposition such amount of money or shares of Stock as
the Company may require to meet its withholding obligation under applicable tax
laws, regulations or Company business practices or policies, and, if Employee
fails to do so, the Company is authorized to withhold from any cash or Stock
remuneration then or thereafter payable to Employee any tax required to be
withheld by reason of such resulting compensation income or required to be
withheld for hypothetical tax pursuant to Company business practices and
policies. Upon an exercise of this Option, the Company is further authorized in
its discretion to satisfy any such withholding out of any cash or shares of
Stock distributable to Employee upon such exercise.
5.    Status of Stock. The Company shall not be obligated to issue any Stock
pursuant to any Option at any time, when the offering of the Stock covered by
such Option has not been registered under the Securities Act of 1933, as amended
(the “Act”) and such other country, federal or state laws, rules or regulations
as the Company deems applicable and, in the opinion of legal counsel for the
Company, there is no exemption from the registration. The Company intends to use
its best efforts to ensure that no such delay will occur. In the event exemption
from registration under the Act is available upon an exercise of this Option,
Employee (or the person permitted to exercise this Option in the event of
Employee’s death or incapacity), if requested by the Company to do so, will
execute and deliver to the Company in writing an agreement containing such
provisions as the Company may require to assure compliance with applicable
securities laws.
Employee agrees that the shares of Stock which Employee may acquire by
exercising this Option will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state. Employee also agrees (i) that the certificates representing
the shares of Stock purchased under this Option may bear such legend or legends
as the Company deems appropriate in order to assure compliance with applicable
securities laws, (ii) that the Company may refuse to register the transfer of
the shares of Stock purchased under this Option on the stock transfer records of
the Company if such proposed transfer would in the opinion of counsel
satisfactory to the Company constitute a violation of any applicable securities
law and (iii) that the Company may give related instructions to its transfer
agent, if any, to stop registration of the transfer of the Stock purchased under
this Option.
6.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee of either the Company, a Parent Corporation or Subsidiary of the
Company, or a corporation or a Parent Corporation or Subsidiary of such
corporation assuming or substituting a new option for this Option. Any question
as to whether and when there has been a termination of such employment, and the
cause of such termination, shall be determined by the Committee or its delegate,
as appropriate, and such determination shall be final.
Nothing contained in this Agreement is intended to constitute or create a
contract of employment, nor shall it constitute or create the right to remain
associated with or in the employ of the Company or a related company for any
particular period of time. This Agreement shall not interfere in any way with
the Company or a related company’s right to terminate Employee’s employment at
any time. Furthermore, this Agreement, the Plan, and any other Plan documents
are not part of Employee’s employment contract, if any, and do not guarantee
either Employee’s right to receive any future grants under such Agreement or
Plan or the inclusion of the value of any grants in the calculation of severance
payments, if any, upon termination of employment.
7.    Data Privacy. In order to perform its obligations under the Plan or for
the implementation and administration of such Plan, the Company may collect,
transfer, use, process, or hold certain personal or sensitive data about
Employee. Such data includes, but is not limited to Employee’s name,
nationality, citizenship, work authorization, date of birth, age, government or
tax identification number, passport number, brokerage account information,
address, compensation and equity award history, and beneficiaries’ contact
information. Employee explicitly consents to the collection, transfer (including
to third parties in Employee’s home country or the United States or other
countries, such as but not limited to human resources personnel, legal and tax
advisors, and brokerage administrators), use, processing, and holding,
electronically or otherwise, of his/her personal information in connection with
this or any other equity award. At all times, the Company shall maintain the
confidentiality of Employee’s personal information, except to the extent the
Company is required to provide such information to governmental agencies or
other parties; such actions will be undertaken by the Company only in accordance
with applicable law.
8.     Mode of Communications. Employee agrees, to the fullest extent permitted
by law, in lieu of receiving documents in paper format, to accept electronic
delivery of any documents that the Company or related company may deliver in
connection with this grant and any other grants offered by the Company,
including prospectuses, grant notifications, account statements, annual or
quarterly reports, and other communications. Electronic delivery of a document
may be made





--------------------------------------------------------------------------------





via the Company’s email system or by reference to a location on the Company’s
intranet or website or a website of the Company’s agent administering the Plan.
To the extent Employee has been provided with a copy of this Agreement, the
Plan, or any other documents relating to this Option in a language other than
English, the English language documents will prevail in case of any ambiguities
or divergences as a result of translation.
9.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.
10.    Compliance with Law. Notwithstanding anything to the contrary herein, the
Company shall not be obligated to issue any Stock pursuant to any Option, at any
time, if the offering of the Stock covered by such Option, or the exercise of an
Option by an Employee, violates or is not in compliance with any laws, rules or
regulations of the United States or any state or country.
Furthermore, Employee understands that the laws of the country in which he/she
is working at the time of grant, vesting, and/or exercise of this Option
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters) may restrict or prevent exercise of this Option or may
subject Employee to additional procedural or regulatory requirements he/she is
solely responsible for and will have to independently fulfill in relation to the
exercise of this Option.
11.    Governing Law and Forum. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas without regard to
principles of conflict of laws, except to the extent that it implicates matters
which are the subject of the General Corporation Law of the State of Delaware,
which matters shall be governed by the latter law. For purposes of resolving any
dispute that may arise directly or indirectly from this Agreement, the parties
hereby agree that any such dispute that cannot be resolved by the parties shall
be submitted for resolution through the Halliburton Dispute Resolution Program,
which Program’s last step is final and binding arbitration.
12.    Other Terms. The provisions of this Agreement are severable and if any
one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
    
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and Employee has executed this Agreement,
all as of the day and year first above written.
 
 
HALLIBURTON COMPANY
 
 
 
 
 
[Missing Graphic Reference]
 
 
 
By
 
 
 
    David J. Lesar
 
 
 
    Chairman of the Board and Chief Executive Officer
 
 
 
 



I HEREBY AGREE TO THE TERMS AND CONDITIONS, INCLUDING THE 90 DAY CONDITION SET
FORTH IN SECTION 3(d), SET FORTH IN THIS NONSTATUTORY STOCK OPTION AGREEMENT
DATED <<Grant Date>>.


<<Electronic Signature>>
<<Acceptance_Date>>



